Citation Nr: 0020069	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-08 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from August 1946 to February 
1947, and from May 1949 to June 1950.  The veteran died in 
April 1998.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the appellant's claim on 
appeal. 

In January 2000, the appellant withdrew her request for a 
personal hearing before the Board.


FINDINGS OF FACT

1.  During his lifetime, the veteran had not established 
service connection for any disability. 

2.  The veteran died in April 1998, due to cardiopulmonary 
arrest due to pneumonia due to lung cancer. 

3.  There is no medical evidence of a nexus between the cause 
of the veteran's death and any disease or injury incurred in 
or aggravated by his period of active military service.

4.  The appellant's claim was filed after June 9, 1998.

5.  A tobacco-related disability was not manifested during 
service, or to the requisite degree of disability within one 
year of service.


CONCLUSIONS OF LAW

1.  Claims for service connection for cardiopulmonary arrest, 
pneumonia, and lung cancer are not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  Entitlement to service connection for the cause of the 
veteran's death due to tobacco use is precluded by law.  38 
U.S.C.A. § 1103 (West Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died in April 1998, due to cardiopulmonary arrest 
due to pneumonia due to lung cancer.  The appellant filed a 
claim for service connection for the cause of the veteran's 
death on June 11, 1998.  There is no indication in the 
evidence of record that she filed a claim, formal or 
informal, for service connection for the cause of the 
veteran's death prior to June 11, 1998.

The Board notes that recent congressional legislation 
prohibits service connection for diseases attributable to 
tobacco use during active service.  112 Stat. 685, 865-66 
(1998) (codified at 38 U.S.C.A. § 1103).  This legislation 
pertains to claims filed after June 9, 1998 and, thus, is 
applicable to the case at hand.  Therefore, in order to 
establish service connection for the cause of the veteran's 
death, the appellant must show that cardiopulmonary arrest, 
pneumonia, or lung cancer were incurred or aggravated during 
service or within the requisite presumptive period.  38 
U.S.C.A. §§ 1101, 1103, 1110, 1112, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303, 3.307, 3.309 (1999).

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991).  For a service-
connected disability to be considered the principal or 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1999).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

However, before proceeding to the merits of the appellant's 
claim, the Board must first consider whether she has 
established a well-grounded claim for service connection.  In 
this regard, she must submit evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
meritorious or capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  
For a claim to be well-grounded, it must be supported by 
evidence, not just allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  When, as in this case, the 
determinative issue involves questions of medical causation 
or diagnosis, competent medical evidence is required to make 
the claim well grounded.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993).  In dependency and indemnity compensation cases, 
such evidence is required to link the cause of a veteran's 
death to his service.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), Darby v. Brown, 10 Vet. App. 243, 245-6 (1997).

The veteran's service medical records do not contain a 
diagnosis of lung cancer.  The veteran's separation 
examination from both periods of service report that his 
lungs were normal, and chest X-rays revealed no significant 
abnormalities. 

While there are no medical records showing when lung cancer 
was first diagnosed, the veteran's death certificate reports 
that the disease had its onset six months prior to his death.  
There is no indication in the medical evidence of record, to 
include the service medical records, that lung cancer was 
manifested at an earlier date.  The death certificate further 
reports that pneumonia had its onset 24 hours prior to death, 
and that cardiopulmonary arrest occurred immediately prior to 
death.

As there is no indication in the evidence of record that the 
appellant's lung cancer was shown in service or within the 
requisite one year presumptive period, the claim for service 
connection on a direct or presumptive basis is not well 
grounded.  Further, service connection cannot be established 
for lung cancer based on tobacco use as it is precluded by 
law.  Therefore, the claim must be denied.

The Board notes that at her July 1999 personal hearing, the 
appellant testified that the veteran had been diagnosed with 
lung cancer at a VA facility.  These records have not been 
included in the claims folder.  While the Board recognizes 
that VA has a duty to obtain relevant VA treatment records, 
see Bell v. Derwinski, 2 Vet. App. 611 (1992), the Board 
finds that such a duty is not triggered by the records in 
question because they are not relevant to the appellant's 
claim.  The Board observes that the appellant's claim is for 
service connection for lung cancer due to smoking in service, 
and she has submitted a private physician's statement, 
received in January 1999, linking the veteran's lung cancer 
with smoking.  Since service connection for diseases 
attributable to tobacco use during active service is 
prohibited by law, 38 U.S.C.A. § 1103, the VA treatment 
records would only be relevant to the appellant's claim if 
they somehow disproved the medical evidence of record linking 
the veteran's lung cancer and his smoking.  Since the 
appellant has not made an allegation that the veteran's lung 
cancer was manifested during service or within an applicable 
presumptive period, and indeed has presented competent 
medical evidence to the contrary, the Board is not required 
to obtain such VA records.  See generally Bell, 2 Vet. App. 
611, McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

The appeal is denied.



		
	TRESA M. SCHLECHT
Acting Member, Board of Veterans' Appeals



 

